Citation Nr: 1503659	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-33 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for retinal detachment, with cataract, of the right eye, prior to July 30, 2012.

2.  Entitlement to a rating higher than 10 percent for retinal detachment, with cataract, of the right eye, from July 30, 2012.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from March 2004 to August 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an October 2012 rating decision, the RO granted an increased evaluation of 10 percent for retinal detachment, with cataract, of the right eye, effective July 2012.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In December 2013, the Board remanded these claims for additional development.  The RO was to review additional medical evidence, issue a supplemental statement of the case (SSOC), and afford the Veteran a new VA examination.  The Veteran was afforded a VA examination in April 2014, additional medical records were obtained and a SSOC was issued in August 2014.  The Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claims are now ready for appellate review.

The Board notes that this appeal originally included entitlement to service connection for a bilateral hand disorder and a bilateral foot disorder; however, these issues were granted in an August 2014 rating decision, and as such, are no longer on appeal.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has not asserted he is unable to maintain employment due to his eye disability.  Accordingly, the Board finds that Rice is not applicable in this case.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to July 30, 2012, the Veteran's right eye retinal detachment, with cataract, was preoperative with a corrected vision no worse than 20/40, and did not result in incapacitating episodes.

2.  From July 30, 2012, the Veteran's right eye retinal detachment, with cataract, was preoperative with a correct vision no worse than 20/50, and did not result in incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for retinal detachment, with cataract, of the right eye, prior to July 30, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.1, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.79, Diagnostic Codes 6008, 6061-6080.

2.  The criteria for a rating higher than 10 percent for retinal detachment, with cataract, of the right eye, from July 30, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.1, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.79, Diagnostic Codes 6008, 6061-6080.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

The Board notes that the Veteran's claim for an increased disability rating arises from disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which they authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service private, and VA medical records with the claims folder. Virtual VA and VBMS records have been reviewed.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Increased Ratings

The Veteran seeks entitlement to an initial compensable rating for retinal detachment, with cataract, of the right eye, prior to July 30, 2012, and entitlement to a rating higher than 10 percent, from July 30, 2012.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran was rated noncompensably under 38 C.F.R. § 4.79, Diagnostic Code 6008, for detachment of the retina, prior to July 30, 2012, and as 10 percent disabled, from July 30, 2012, under Diagnostic Codes 6027-6008.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2014).

Under Diagnostic Code 6008, an eye disability is to be evaluated based on either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  See Note in General Rating Formula for Diagnostic Codes 6000 through 6009.

An evaluation of 10 percent is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  See 38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009.  

A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  Id.  

A 40 percent evaluation is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  Id.  

Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5027, for cataract of any type, is to be evaluated based on visual impairment if preoperative, and also if postoperative when a replacement lens is present.  If the cataract is postoperative with no replacement lens, it is to be evaluated based on aphakia, with a minimum rating of 30 percent.

A 10 percent disability rating is warranted for visual impairment of one service-connected eye if in that eye the corrected distance vision is between 20/50 and 20/100.  38 C.F.R. § 4.79, Impairment of Central Visual Acuity.  

A 20 percent evaluation requires that the corrected distance vision for the service-connected eye be between 20/200 and 15/200.  Id.  

A 30 percent disability rating is warranted for corrected distance vision in the service-connected eye between 10/200 and blindness in one eye, having only light perception.  Id.  

The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.76, and 4.79, Table V (2014).  It is noted that visual fields are to be measured using the Goldmann Perimeter Chart.  38 C.F.R. § 4.77 (2014).

If visual impairment of only one eye is service connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  See 38 C.F.R. § 4.75(c).  

The evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d).  

Evaluation of visual acuity must be on the basis of corrected distance vision.  38 C.F.R. § 4.76(b).

A.  Entitlement to an Initial Compensable Rating for Retinal Detachment, with Cataract, of the Right Eye, Prior to July 30, 2012

Service connection for retinal detachment, with cataract, of the right eye was established by a December 2011 rating decision, at which time a noncompensable rating was assigned, effective August 16, 2009.  

The Veteran is only service connected for the right eye; as such, the left eye is considered to have 20/40 vision.  See 38 C.F.R. § 4.75(c).  

The Veteran was afforded a VA examination in December 2009.  The Veteran reported that occupationally he did not have trouble with his vision and that with his glasses, he sees well on an everyday basis.  Examination revealed corrected visual acuity in the right eye was 20/20.  The examiner noted that the Veteran may benefit from retina surgery to remove the traction on his retina, and that he remains at a substantial risk for visual loss in his right eye.

The Veteran was afforded a VA examination in October 2011.  Corrected distance vision was noted to be 20/40 or better in the right eye.  The examiner stated that there was no decrease in visual acuity because the detachment was peripheral.  It was noted that the Veteran was scheduled to undergo surgical treatment of the tear and detachment of the right eye with a local retinal specialist.  The examiner indicated that the Veteran did not have any incapacitating episodes in the prior 12 months.

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to an initial compensable rating, prior to July 30, 2012, as there is no symptomatology of record recognized under the rating schedule as providing the basis for a compensable rating in this case.  As stated previously, an evaluation of 10 percent is warranted when there are incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  See 38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009.  Alternatively, a 10 percent rating is also warranted when visual impairment is between 20/50 and 20/100.  38 C.F.R. § 4.79, Impairment of Central Visual Acuity.  

Here, the Veteran's corrected vision during VA examinations was 20/20 and 20/40 on objective examinations, and there were no noted incapacitating episodes; as such, there are no grounds to assign a higher disability rating.

Treatment records were also reviewed; however, they do not contain any evidence of additional symptomatology or pathology of his eye that would warrant a higher rating.

B.  Entitlement to a Rating Higher than 10 Percent for Retinal Detachment, with Cataract, of the Right Eye, From July 30, 2012

In an October 2012 rating decision, the Veteran's disability rating for retinal detachment, with cataract, of the right eye, was increased to 10 percent, effective July 30, 2012.  The Veteran seeks an increased rating.  

The Veteran was afforded a VA examination in July 2012.  Examination revealed corrected distance vision in the right eye was 20/50.  The examiner noted that the Veteran had a preoperative cataract in the right eye.  There was no aphakia or dislocation of the crystalline lines.  The examiner indicated that the Veteran's cataract was secondary to his retinal surgery and that he had a small visual field defect corresponding to the laser area.  The examiner stated that the Veteran's cataract also contributes to the decrease in his acuity.

The Veteran was afforded a VA examination in January 2014.  Examination revealed corrected distance vision was 20/40 or better in the right eye.  It was noted that the Veteran had a contraction of a visual field.  The examiner stated that the Veteran's posterior subcapsular cataract was likely contributing to the decrease in acuity of 20/40 in the right eye.  It was noted that the Veteran did not have any incapacitating episodes in the prior twelve months.

The Veteran is currently receiving 10 percent for his right eye disability, from July 30, 2012.  Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating higher than 10 percent, from July 30, 2012, as there is no symptomatology of record recognized under the rating schedule as providing the basis for a rating higher than 10 percent.  As stated previously, to warrant a rating higher than 10 percent, corrected distance vision for the service-connected eye must be between 20/200 and 15/200 or the Veteran must have incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.

Here, from July 30, 2012, the Veteran's corrected vision during VA examinations was 20/50 and 20/40 on objective examinations, and there were no noted incapacitating episodes; as such, there are no grounds to assign a higher disability rating.

Treatment records were also reviewed; however, they do not contain any evidence of additional symptomatology or pathology of his eye that would warrant a rating higher than 10 percent, from July 30, 2012.

C.  Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected eye disability are inadequate.  His symptoms fit within the descriptions of the applicable rating codes.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular rating for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his right eye.  Additionally, there is no evidence of marked interference with employment due to the disability. 

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable rating for retinal detachment, with cataract, of the right eye, prior to July 30, 2012, is denied.

Entitlement to a rating higher than 10 percent for retinal detachment, with cataract, of the right eye, from July 30, 2012, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


